COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 ALBERTO MONTELONGO,                                           No. 08-16-00001-CR
                                               §
                             Appellant,                          Appeal from the
                                                §
 v.                                                             243rd District Court
                                               §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                             State.                            (TC# 20150D02224)
                                                §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until June 25, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                             '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before June 25, 2016.

       IT IS SO ORDERED this 13th day of May, 2016.



                                            PER CURIAM



Before McClure, C.J., Rodriguez, and Hughes, JJ.